Approved :
           19/~
            f. ~f i l35                                                 QR\G\NAL
             -J--tJkt?'O-B-
                       --   R-..- F-I_ D
                                       _ D_
                                          E_L_M_A_N_ _ _ __ _ _ _
             Ass i sta n t   United States Atto r ney

Before :     HONORABLE SARAH L. CAVE
             Uni t ed States Magistrate Judge
             Southern Dist r ict of New York

----------- - --------- - ---- - -------- x


UNITED STATES OF AMERICA                                      SEAL ED COMPLAINT

             -   v. -                                         Violation of 21 U. S . C .
                                                              § 846
THOMAS BAUTISTA ,
  a/k/a "T-Money ,"
SAMUEL SANCHEZ ,                                              COUN TY OF OFFENSE :
  a/k/a " Sammy ,"                                            BRONX

                     Defendants .
  I
- -- ----------- -- - - ---------- - ------ x


SOUTHERN DISTRICT OF NEW YORK , ss:

     PABLO E . HUERTA , being duly sworn , deposes and says that he
is a Special Agent with the Department of Homeland Security ,
Homeland Security Investigations ("HSI " ) , and charges as follows :

                                      COUNT ONE
                                (Narcotics Conspiracy)

     1.   From at least in or about September 2019 , up to and
including in or about November 2019 , in the Southern District of
New York and elsewhere , THOMAS BAUTISTA , a/k/a " T-Money ," and
SAMUEL SANCHEZ , a/k/a " Sammy ," the defendants , and others known
and unknown , intentionally and knowingly did combine , conspire ,
confederate , and agree together and with each other to violate the
narcotics laws of the United States.

     2.    It was a part and an object of the conspiracy that THOMAS
BAUTISTA , a/k/a " T- Money ," and SAMUEL SANCHEZ , a/k/a "Sammy ," the
defendants , and others known and unknown , would and did distribute
and possess with intent to distribute a controlled substance , in
violation of Title 21 , United States Code , Section 841(a) (1) .
      3.   The controlled substance that THOMAS BAUTISTA , a/k/a " T-
Money , " and SAMUEL SANCHEZ ,     a/k/a "Sammy ," the defendants,
conspired to distribute and possess with intent to distribute was
28 grams and more of mixtures and substances containing a
detectable amount of cocaine base , in violation of Title 21 , United
States Code, Section 841 (b) (1) (B).

            (Title 21 , United States Code , Section 846.)

      The bases for my knowledge of the foregoing charge are ,         in
part , as follows :

     4.   I am a Special Agent with HSI , and I have been personally
involved in the investigation of this matter .    This affidavit is
based upon my personal participation in the investigation , my
examination of reports and records , and my conversations with other
law enforcement agents and other ind~viduals .         Because this
affidavit   is  being   submitted for     the  limited purpose of
demonstrating probable cause , it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions , statements , and
conversations of others are reported herein , they are reported in
substance and in part , except where otherwise indicated .

     5.   Based on my participation in this         investigation,
including my review of law enforcement reports , other documents ,
and video recordings ,    and my conversations with other law
enforcement officers , I have learned the following , in substance
and in part:

            a.   Since in or about September 2019 , HSI and the New
York City Police Department have been investigating narcotics
trafficking that has been occurring in the vicinity of an apartment
building located at 2490 Davidson Avenue in the Bronx , New York
 (the " Building") . As part of this investigation , law enforcement
officers have observed numerous hand-to - hand sales of narcotics in
the vicinity of that location , many of which have been video -
recorded by law enforcement . For example:

              i.     On or about October 16 , 2019, an undercover
law enforcement officer ("UC-1 " ) purchased approximately 3.1 grams
of crack cocaine from SAMUEL SANCHEZ , a/ k/ a "Sammy, " the defendant .
The transaction was video - recorded by law enforcement .          UC - 1
approached SANCHEZ outside the Building located at 2490 Davidson
Avenue.   UC-1 and SANCHEZ entered the Building , and in the lobby ,
UC-1 informed SANCHEZ, in substance and in part, that UC-1 was
looking to purchase three grams of crack cocaine.          SANCHEZ then

                                    2
borrowed UC - l ' s cellphone and attempted to p h one an individua l he
referred to as " T- Money ," but the call went unanswered .        SANCHEZ
then left the lobby in an attempt to locate " T- Money" before
returning and instructing UC - 1 to wait for " T- Money" to arrive.
UC - 1 dec l ined to wait a n d stated , in substance and in part , that
he would return later .        Upon UC - 1 ' s return to the lobby of the
Building approximately one hour later , UC - 1 again met SANCHEZ and
briefly discussed the price that UC - 1 would pay for the three grams
of crack .     Once a price had been agreed to and UC - 1 gave SANCHEZ
$180 in cash , SANCHEZ l eft the lobby and returned a short time
later with 22 small clear plastic twists containing a white ,
rocklike substance that , based on UC - l ' s training and exper i ence ,
UC - 1 believed to be crack cocaine .             SANCHEZ then stated , in
substance and in part , that "T - Money " had given SANCHEZ the crack
cocaine already packaged .

            ii.       I have reviewed a lab report of testing
pe~formed on the contents of the 22 twists that UC - 1 purchased
from SANCHEZ on or about October 16 , 2019.   The contents tested
positive  for    the   presence   of crack  cocaine and   weighed
approximately 3 . 1 grams in total .

             iii .     On or about November 1, 2019 , UC - 1 purchased
approximately 2.3 grams of crack cocaine from SANCHEZ and THOMAS
BAUTISTA, a/k/a " T- Money ," the defendant .     The transaction was
video - recorded by law enforcement .       UC-1 approached SANCHEZ
outside of the Building , where SANCHEZ was standing with an
individual later identified as BAUTISTA. In substance and in part ,
SANCHEZ asked UC - 1 how much UC - 1 needed , which UC-1 understood
from his training and experience to be asking how much crack
cocaine UC-1 intended to purchase .     UC-1 responded , in substance
and in part , that UC - 1 had $200 to spend .    SANCHEZ then briefly
spoke to BAUTISTA , after which BAUTISTA took $200 in cash from UC -
1.    UC - 1 and SANCHEZ then walked together to the door of a
particular apartment inside the Building .      While UC - 1 waited at
the door , SANCHEZ entered the apartment and retrieved a large
plastic bag containing 22 clear plastic twists , which SANCHEZ then
handed to UC - 1 . The twists contained a white , rocklike substance
that , based on UC-l ' s training and experience , UC - 1 believed to be
crack cocaine .

            iv.     I have reviewed a lab report of testing
performed on the contents of the 22 twists that UC - 1 purchased
from SANCHEZ and BAUTISTA on or about November 1 , 2019 .    The
contents tested positive for the presence of crack cocaine and
weighed approximately 2 . 3 grams in total .


                                    3
.   ,   '   j   •   ; •




                                6.   Based on my participation in this           investigation ,
                          including my review of law enforcement reports , other documents ,
                          and video recordings ,     and my conversations with other law
                          enforcement officers , I have learned , in substance and in part ,
                          that including the two instances described above , UC - 1 purchased
                          crack cocaine from THOMAS BAUTISTA , a/k/a " T-Money ," and SAMUEL
                          SANCHEZ , a/k/a "Sammy ," the defendants , inside or in the vicinity
                          of the Building on eight separate occasions between on or about
                          September 14 , 2019 up to and including on or about November 23 ,
                          2019 . Each transaction was video - recorded by law enforcement. On
                          each occasion , the substances purchased by UC - 1 from BAUTISTA and
                          SANCHEZ tested positive for the presence of crack cocaine.        The
                          total weight of the crack cocaine purchased from BAUTISTA and
                          SANCHEZ is at least approximately 35 . 9 grams .

                               7.    Law enforcement officers have compared the individuals
                          shown in the various video recordings of the transactions described
                          above to known photographs of THOMAS BAUTISTA , a/k/a " T- Money, "
                          and SAMUEL SANCHEZ , a/k/a " Sammy ," the defendants , and concluded
                          that the individuals known to UC-1 as " T-Money " and "Sammy " from
                          whom UC-1 pur c hased crack cocaine on the above - described occasions
                          are BAUTISTA and SANCHEZ , respectively.

                                WHEREFORE, I respectfully request that warrants be issued for
                          the arr e st o f THOMAS BAUTISTA , a/k/a "T - Money ," and SAMUEL SANCHEZ ,
                          a /k/a "Sammy , " th e defenda nts , and t hat they be imp r isoned o r
                          bailed , as the case may be.




                                                                                            Special Agent
                                                                                            Department of Homeland Security ,
                                                                                            Homeland Security Investigations


                          Swo rn t o b ~f~ '_e \ m~ p h i s
                          1 2th day · f ~ Decemier: '. 10i 9
                                    .::: ~"' . "...."-   .....   "";..'   ....
                                   ,..,, ............
                                                                                 .   ;:'~

                                                                                  -
                                                                                 .~


                                                                                            YORK



                                                                                                   4
